Bausman, J.
The lower court sustained defendant’s demurrer to the amended complaint of Wood, who alleges that defendant, in 1914, published in its “Star” an article both false and malicious, as follows:
“BRIBERY”
“It’s a short and ugly word. Its meaning is plain. And it is bribery which the anti-recall gang is employing to get withdrawal of signatures from the Hamilton recall petition. The *86Star has a case for you, Prosecuting Attorney Murphy. It’s a case of bribery. William Knox, 313 First Ave. S., was offered a bribe last Saturday in the offices of the King county republican central committee, 403 Oriental building. One of the men present at the time, Charles B. Wood, invited Knox there by written letter. Knox was offered the bribe of a political job- — -the job of being named by Hamilton and Knudsen as a member of the election board in precinct 314 on primary day. Knox held the same position before. He was told he would get it again if he withdrew his signature from the Hamilton recall. Knox refused to be bribed.
“A few days ago, Deputy Prosecutor Ellis announced he would vigorously prosecute all fraud connected with the recall. Here is something worse, Ellis. Here is bribery. What are you going to do about it, Messrs. Murphy and Ellis ?”
Not only is Wood not named as the person who offered a bribe, but it is no fair inference that the publisher meant as much. Indeed, plaintiff’s counsel, conceding a doubt, sums up his case as follows:
“The reader may be confused as to just who it is that should be prosecuted, but he is impressed with the fact that the publisher of the article knows at least one man who was present at the meeting where the bribe was offered, and that that man was Charles B. Wood, and that he had invited Knox, the man to whom the bribe was offered, to the meeting.”
Nor is bribery charged against anybody, for while the article cries out bribery to begin with, it proceeds to describe the thing that did occur with Knox, which, under our laws, could be no bribery of Knox at all. Rem. & Bal. Code, § 3330 et seq. (P. C. 135 § 135). Using the word “bribery” is of no moment when, at the same glance, the reader can see, or should know as law, that there was none. I may call my neighbor a thief, but if, at the same time, I say that he is a thief because he got his property from an ancestor who stole it in his lifetime, I have not charged him with being a thief himself.
It is past dispute in this state that a libelous article must be read as a whole; that it is for the court to say, as a matter *87of law, whether the words constitute the charging of a crime and are, or are not, libelous per se, and that innuendo cannot reinforce simple words. Urban v. Helmick, 15 Wash. 155, 45 Pac. 747; Velikanje v. Millichamp, 67 Wash. 138, 120 Pac. 876; McClure v. Review Pub. Co., 38 Wash. 160, 80 Pac. 303; Denney v. Northwestern Credit Ass’n, 55 Wash. 331, 104 Pac. 769, 25 L. R. A. (N. S.) 1021.
This case is far weaker than that of plaintiff in the Velite an je case, where it was held no libel to say that money was paid plaintiff on forged receipts, but was not also said that it was he who had forged them. The McClure case turned ultimately on the question of qualified privilege, but before the court got to that point it distinctly held that the articles in question had not charged plaintiff with committing a crime. Yet plaintiff’s provocation in that case was apparently much greater than that of plaintiff here. The article denominated her as “Queen of Burglars,” but read as a whole, it did not charge her with a crime.
We hold that the article in this case is not libelous per se as charging a crime. But it is contended that it at least holds Wood up to public hatred, contempt, and ridicule, which, under our decisions, would still make it libelous per se even though it charged no crime and even though he would not be affected in his calling, which is that of a state employee. This last is. what we held in Wells v. Times Printing Co., 77 Wash. 171, 137 Pac. 457.
But in this respect, too, we agree with the lower court. We do not think that this article held Wood up to contempt, hatred, .or ridicule. In the Wells case, what the plaintiff complained of was his being charged with degrading the American flag, and his being a species of disreputable outcast on that account. Now in this article there is at most only, at first glance, a charging of Wood with the wrongdoing. Read twice, it leaves the impression that Wood was named as a person whom the prosecuting attorney could get information from, by whom would be exposed persons whom he knew to *88have been with Knox. The thing charged as occurring in the committee room was no more than an attempt to induce the signer of a recall petition to withdraw his name by promise of support to a trifling political position.
The article not being libelous per se, and no special damages being pleaded, the demurrer was properly sustained.
Judgment affirmed.
Parker and Ellis, JJ., concur.